Case: 18-41047      Document: 00515124492        Page: 1     Date Filed: 09/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                 ___________________                  United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-41047                     September 19, 2019
                                 Summary Calendar
                                 ___________________                    Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee

v.

EDDIE VAN GREEN, JR.,

                                             Defendant - Appellant
                               _______________________

                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-294-1
                             _______________________

Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: ∗
      Eddie Van Green, Jr. appeals his jury convictions and sentences for one
count of conspiracy to transport an undocumented alien and five counts of
transporting an undocumented alien for financial gain. Green contends that
the trial evidence was insufficient to prove that he knew of the presence or
alienage of 35 undocumented persons discovered in his trailer at a border
checkpoint, that he had the requisite intent to form a conspiracy to transport


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41047     Document: 00515124492     Page: 2   Date Filed: 09/19/2019


                                  No. 18-41047

undocumented aliens, or that he sought to profit or gain financially from his
endeavor. We affirm.
      Green’s sufficiency arguments overlook the rule that the trial evidence
must be viewed “in the light most favorable to the prosecution,” Jackson v.
Virginia, 443 U.S. 307, 319 (1979), and need not “exclude every reasonable
hypothesis of innocence or be wholly inconsistent with every conclusion except
that of guilt…,” United States v. Lewis, 774 F.3d 837, 841 (5th Cir. 2014)
(internal quotation marks and citation omitted).        Based on the combined
testimony of the Government’s witnesses, the jury could reasonably infer that
Green both knew the aliens were in his trailer and knew of or recklessly
disregarded their unlawful status. See United States v. Chon, 713 F.3d 812,
818-19 (5th Cir. 2013). And it was free to discredit Green’s implicit claim that
35 aliens were discreetly loaded into his trailer while he napped unaware. See
United States v. Mendoza, 522 F.3d, 482, 489 (5th Cir. 2008). Because the jury’s
construction of the evidence was reasonable, see United States v. Meza, 701
F.3d 411, 422-23 (5th Cir. 2012), its findings that Green was a knowing
participant in the alien transport conspiracy and that he knowingly
transported undocumented aliens were not irrational, see United States v.
Lopez-Urbina, 434 F.3d 750, 757 (5th Cir. 2005).
      Furthermore, notwithstanding the absence of direct evidence of financial
motive, the jury could “reasonably infer [Green’s] financial purpose from the
quantum of the Government’s circumstantial proof.” United States v. Garcia,
888 F.3d 570, 575 (5th Cir.), cert. denied, 138 S. Ct. 2006 (2018); see 8 U.S.C. §
1324(a)(2)(B)(ii).   Jurors could reasonably infer both that Green did not
previously know the individuals being smuggled and that others in the same
smuggling operation had received or would receive money for their efforts. See
United States v. Ruiz-Hernandez, 890 F.3d 202, 210 (5th Cir. 2018); Garcia 883


                                        2
    Case: 18-41047   Document: 00515124492     Page: 3   Date Filed: 09/19/2019


                                No. 18-41047

F.3d at 576. Thus, their finding that Green acted with a financial motive was
not irrational. See Lopez-Urbina, 434 F.3d at 757.
     The evidence suffices to support the verdicts in this case. The judgment
is AFFIRMED.




                                      3